                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                                Case No. 7:20-cv-62-D

JESUS VASQUEZ, JR.,                                )
PENNEY LEIGH VASQUEZ,                              )
                                                   )   ORDER GRANTING MOTION TO
               Appellants,                         )   SUBSTITUTE WILMINGTON
                                                   )   SAVINGS FUND SOCIETY, FSB, AS
   v.                                              )   TRUSTEE OF STANWICH
                                                   )   MORTGAGE TRUST FAS
JPMORGAN CHASE BANK, N.A.,                         )   DEFENDANT
                                                   )
               Appellee,                           )



        THE MATTER COMING BEFORE THE COURT upon the Motion of Wilmington

Savings Fund Society, FSB, as Trustee of Stanwich Mortgage Trust F (herein, "Wilmington

Savings Fund") Pursuant to Fed. R. Civ. P. 25(c) to substitute Wilmington Savings Fund in place

of JP Morgan Chase Bank, N .A. (herein, "Chase") as the Appellee and Defendant in the instant

action, and the Court having reviewed the pleadings and the record in the case finds and

concludes as follows:

        1.     Following the initiation of the Adversary Proceeding, the mortgage loan which is

the subject of the instant action was transferred from Chase to Wilmington Savings Fund.

        2.     Cause exists to substitute Wilmington Savings Fund for Chase as the Appellee

and Defendant in the instant action.

        WHEREFORE, Wilmington Savings Fund is hereby substituted as Appellee and

Defendant in the instant action; Chase is hereby removed as a party; and the caption and style of

the instant action should be changed to Jesus Vasquez, Jr., and Penney Leigh Vasquez,




         Case 7:20-cv-00062-D Document 16 Filed 05/26/20 Page 1 of 2
Appellants, v. Wilmington Savings Fund Society, FSB, as Trustee of Stanwich Mortgage Trust F,

Appellee.


       SO ORDEREO. This is the ~(o day of May, 2020.



                                                          United States District Judge




        Case 7:20-cv-00062-D Document 16 Filed 05/26/20 Page 2 of 2
